DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Applicant’s election without traverse of the invention of Group I, drawn to a vector system and of the species AAV, Bid, and SEQ ID NO: 18, in the reply filed on 8/23/2022 is acknowledged.
Since a search for the elected invention rendered results relevant for the inventions of Groups II (claim 31) and III (claims 32-27), the restriction requirement is between the inventions of Groups I-III is hereby withdrawn.  Specifically, the restriction requirement of claims 32-37 is withdrawn.  Similarly, since a search for the elected species rendered results relevant for FOXO3 and Bax, these species are rejoined and examined together with the elected species Bid.
In view of the above noted withdrawal of the restriction/species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 19-24, 38, and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. 
Claims 1-18, 25-37, and 40 are under examination.

Priority
2.	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. [1] as follows:
The later-filed application must be an application for a patent for an invention that is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosures of the prior-filed applications 62/536,165 and 16/044,131 fail to provide adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application.  Claims 27-31 disclose a virus-like particle (VP).  Applications 62/536,165 and 16/044,131 do not provide support for VLPs.  Therefore, the priority date for claims 27-31 is 05/01/2019. 
Should the applicant disagree, the applicant is encouraged to point out with particularity by page and line number where such support might exist in each intervening document.  In order to properly claim priority, the support for each of the claim limitations must exist in each of the intervening documents.

Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1-18, 25-30, 32-37, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16, 21-34, 36, and 41-48 of copending Application No. 16/044,131 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to using the same composition to treat cancers associated with hyperactive receptor tyrosine.  The specification defines that NS3 could be the wild type or the T54A mutant (see p. 30, lines 27-29; p. 69, lines 13-15).  Thus, the application claims and the instant claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 3 recite that the vector system comprises a bicistronic vector comprising the first and the second expression cassettes.  It is not clear how this bicistronic vector relates to the one or more viral vectors comprising the first and second expression cassettes recited in the parent claim 1.  Thus, the metes and bounds of the claims cannot be determined and the claims are indefinite.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 5, 6, 11, 13, 17, 26, 32-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea et al. (PNAS, 2008, 105: 64-69; Barnea1), in view of each Barnea et al. (WO 16/149274; Barnea2), Qi et al. (Am. J. Physiol. Gastrointest. Liver Physiol., 2011, 300: G264-G272), Hong et al. (Cancer Lett., 2012, 314: 34-40), and Tang et al. (Cancer Res., 2000, 60: 3081-3087).  All references are cited on the IDS.
Barnea1 teaches a genetic circuit using proteolysis to trigger the release of a transcription factor; the genetic circuit comprises (i) a first expression cassette encoding a fusion between the TEV protease and Shc1 PTB domain; and (ii) a second expression cassette encoding an RTK fused to a transcription factor via a linker containing a cleavage site for TEV.  Barnea1 teaches introducing the genetic circuit into cells for the controlled release of the transcription factor within the cells upon external stimulation with a ligand; stimulation induces RTK activation (via phosphorylation at specific tyrosine residues in the cytoplasmic domain) and TEV tethering to the cytoplasmic domain (via Shc1 PTB binding to the phosphorylated tyrosine residues); tethering enable TEV to cleave the linker and release the transcription factor within the cells.  Barnea1 teaches that the RTK could be EGFR.  See Abstract; p. 65, column 2, second full paragraph; p. 66, Fig. 2A.  
Thus, the genetic circuit of Barnea1 requires a phosphorylated RTK for operation.  
Barnea1 does not teach using the endogenous EGFR to deliver the transcription factor inside cells.  However, doing so is suggested by the prior art.  For example, 
Barnea2 teaches that the genetic circuit taught by Barnea1 could be used to release anti-cancer therapeutics in tumor cells upon receptor activation (see p. 26, lines 30-36).  
Tang et al. teach that endogenous EGFR is overexpressed in cancer cells (see p. 3081, column 2).  Qi et al. teach that the overexpressed endogenous EGFR exhibits increased phosphorylation and activation (see Abstract; p. G267, column 2, first full paragraph).  
Since Barnea1 teaches that phosphorylation is required for operation, one of skill in the art would have reasonably concluded that the overexpressed endogenous EGFR could provide the required phosphorylation in cancer cells in the absence of external stimulation.  Since Barnea1 teaches that, similar to PTB domains, SH2 domains could be also used for tethering to the phosphorylated sites on the activated EGFR (see p. 65, column 2, second paragraph), one of skill in the art would have reasonably concluded that SH2 and PTB could be used to tether both the transcription factor and TEV to the phosphorylated endogenous EGFR.  One of skill in the art would have found obvious to modify Barnea1 by replacing the second expression cassette with an expression cassette encoding an SH2 domain fused to the transcription factor via the linker containing the cleavage site for TEV protease to achieve the predictable result of obtaining a composition suitable for tethering the transcription factor to the activated endogenous EGFR in cancer cells.  By doing so, one of skill in the art would have obtained a composition comprising a first expression cassette encoding TEV fused to the Shc1 PTB domain and a second expression cassette encoding a transcription factor fused to an SH2 domain via a TEV cleavage site (claims 1 and 11).  
Furthermore, Qi et al. teach that the EGFR overexpression and activation leads to the inactivation of FOXO3, a transcription factor which activates apoptosis; Qi teaches that overexpressing FOXO3 inhibits cancer cell proliferation and that FOXO3 could serve as a cancer therapeutic agent (see Abstract; p. G264; p. G267; p. G271, column 1, last paragraph).  Hong et al. teach that the intratumoral administration of an adenovirus encoding a constitutively activated FOXO3 (FOXO3-TM) to a subject for two consecutive days suppresses tumor growth in the subject (see Abstract; paragraph bridging p. 34 and 35; p. 35, column 1, first paragraph; p. 38, column 2, first paragraph; p. 39-40).  One of skill in the art would have found obvious to use FOXO3-TM as the transcription factor with the reasonable expectation that specific FOXO3-TM delivery into cancer cells expressing activated endogenous EGFR would promote their elimination (claims 1, 13, and 17).  One of skill in the art would have also found obvious to use a recombinant adenovirus (i.e., non-integrating) to administer the first and second fusion proteins for at least two consecutive days to a subject affected by cancers characterized by constitutively activated EGFR with the reasonable expectation that doing so would treat the cancer in the subject (claims 5, 26, and 32).  
Furthermore, Tang et al. teach constitutively activated EGFRvIII comprising constitutively phosphorylated tyrosine residues, which is expressed in many cancer types, including breast and lung cancer, but not in normal tissue.  Tang et al. teach that EGFRvIII elevates ErbB2 phosphorylation (see p. 3081; p. 3084; paragraph bridging p. 3084 and 3085).  Based on these teachings, one of skill in the art would have found obvious to target the first and second therapeutic fusion proteins to either EGFRvIII or ErbB2 in subjects affected by EGFRvIII-positive breast or lung cancer to achieve the predicable result of treating the cancer in these subjects (claims 33 and 34).  
With respect to claim 2, expressing the fusion proteins from the same adenoviral vector would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in therapy.
With respect to claim 3, Barnea2 teach that IRES could be used to create polycistronic vectors (see p. 24, lines 24-30).  Thus, modifying the adenoviral vector by separating the fusion proteins via an IRES would have been obvious.
With respect to claim 6, Barnea2 teaches that HCV NS3 could be used instead of TEV protease for manipulating cellular circuits (see Abstract; p. 19, lines 3-7).  Replacing the TEV protease with HCV NS3 would have thus been obvious to one of skill in the art to achieve the predictable result of treating the cancer in the subject.  
With respect to claim 40, kits have been used before the invention was made; one of skill in the art would have been motivated to assemble a kit (i.e., put the reagents in a box containing instructions how to use the reagents) because they are convenient to use and save time.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.
	
9.	Claims 1-3, 5, 6, 11-13, 17, 26, 32-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea1 taken with each Barnea2, Qi et al., Hong et al., and Tang et al., in further view of Margolis et al. (Nature, 1992, 356: 71-74; cited on the IDS).
The teachings of Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. are applied as above for claims 1-3, 5, 6, 11, 13, 17, 26, 32-34, and 40.  Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. do not teach Vav1 SH2 (claim 12).  Margolis et al. teach that Vav associates with the activated EGFR via its SH2 domain (see paragraph bridging p. 72 and 73; p. 73, Fig. 4).  Thus, specifically using Vav1 SH2 domain as the SH2 domain would have been obvious to one of skill in the art with the reasonable expectation that doing so would treat the cancer in the subject.  Although Margolis et al. do not specify that Vav is Vav1, it is noted that there is no evidence of record indicating that specifically using Vav1 SH2 leads to unexpected results.  As per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 1-3, 5-11, 13, 16, 17, 26, 32-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea1 taken with each Barnea2, Qi et al., Hong et al., and Tang et al., in further view of each Brown et al. (Nature Reviews, 2004, 4: 437-447), Jiang et al. (Chem. Sci., 2013, 4: 3339-3346), and Yaffe (Nature Reviews, Molecular Cell Biology, 2002, 3: 177-186), as evidenced by Srinivas et al. (Biochem. Biophys. Res. Commun., 1999, 260: 557-561).  Brown, Yaffe, and Srinivas are cited in on the IDS.
The teachings of Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. are applied as above for claims 1-3, 5, 6, 11, 13, 17, 26, 32-34, and 40.  Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. do not teach using the HIF-1a degron (claims 7-9).  However, using this degron is suggested by the prior art.  For example, Brown et al. teach that, as compared to the normal tissues, tumors are hypoxic.  Brown et al. teach that expression of prodrug-activating enzymes could be specifically targeted to tumors by using HIF-1 hypoxia-responsive elements (see p. 443).  Jiang et al. teach that HIF-1 comprises a degron which is removed upon low oxygen conditions resulting in the stabilization of the protein.  Jiang et al. teach that proteins comprising this degron are degraded under normoxic conditions but become accumulated under hypoxic conditions (see p. 3339, paragraph bridging columns 1 and 2; p. 3344, column 1).  Based on these teachings, one of skill in the art would have reasonably concluded that further adding the HIF-1 degron to the first fusion protein would further increase safety by specifically inducing protease expression in tumors as opposed to the normal tissues.  One of skill in the art would have found obvious to modify the teachings of Barnea, Qi et al., and Hong et al. by further operably linking the HIF-1 degron to the protease such as not to disrupt PTB binding to the activated EGFR to achieve the predictable result of treating the cancer in the subject with increased specificity and safety.  As evidenced by Srinivas et al., the HIF-1 degron is the HIF-1[Symbol font/0x61] degron (claim 9) (see Abstract).  While the cited prior art does not specifically teach inserting the HIF-1[Symbol font/0x61] degron into a PTB loop (claim 8), the crystal structure of the Shc PTB bound to a phosphotyrosine peptide was known in the prior art and one of skill in the art would have known that Shc PTB contains loops not involved in binding to phosphotyrosine residues (see Yaffe, p. 181, Box 1; p. 183, Fig. 5).  Thus, one of skill in the art would have found obvious to insert the HIF-1[Symbol font/0x61] degron within such a loop with the reasonable expectation that doing so would not disrupt PTB binding to the activated EGFR.  
Since EGFR is not constitutively activated in the normal tissues and since the normal tissues are not hypoxic, the first fusion protein would necessarily have a shorter life in normal tissue (non-phosphorylated tyrosine) compared to the tumors (phosphorylated tyrosine) and thus, would necessarily accumulate preferentially in the cancer cells (claim 7).
It is noted that SEQ ID NO: 17 recited in claim 10 represents the sequence of the fusion between PTB (with HIF-1[Symbol font/0x61] degron into a loop) and NS3 (PTBhif-NS3; see the sequence listing).  While the fusion taught by the prior art may not be set forth by SEQ ID NO: 17, it is noted that there is no evidence on the record that SEQ IDNO: 17 provides for properties unexpected from the teachings in the prior art.  The prior art teaches the essential components (i.e., PTB with HIF-1[Symbol font/0x61] degron into a loop and NS3) and thus, claiming SEQ ID NO: 17 is not significant if SEQ ID NO: 17 does not provide a novel feature.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

11.	Claims 1-3, 5, 6, 11, 13, 14, 17, 26, 32-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea1 taken with each Barnea2, Qi et al., Hong et al., and Tang et al., in further view of Fukazawa et al. (J.B.C., 2003, 278: 25428-25434).
The teachings of Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. are applied as above for claims 1-3, 5, 6, 11, 13, 17, 26, 32-34, and 40.  Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. do not teach Bid (claim 14).  However, they teach that FOXO3 activates apoptosis.  Fukazawa et al. teach that the pro-apoptotic Bid inhibits the growth of tumor cells and suggest in vivo therapy with Bid (see Abstract; p. 25433, column 2, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the method of Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. by replacing FOXO3 with Bid to achieve the predictable result of treating the cancer in the subject.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

12.	Claims 1-6, 11, 13, 14, 17, 26, 32-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea1 taken with each Barnea2, Qi et al., Hong et al., and Tang et al., in further view of Ruan et al. (Neoplasia, 2001, 3: 255-26; cited on IDS).
The teachings of Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. are applied as above for claims 1-3, 5, 6, 11, 13, 17, 26, 32-34, and 40.  Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. do not teach AAV and Bax (claims 4 and 14).  However, they teach that FOXO3 activates apoptosis.  Ruan et al. teach that the pro-apoptotic Bax inhibits the growth of tumor cells and suggest in vivo therapy with AAVs encoding Bax (see Abstract; p. 261, column 2, last paragraph). Based on these teachings, one of skill in the art would have found obvious to modify the method of Barnea et al., Qi et al., Hong et al., and Tang et al. by replacing FOXO8 with Bax and the adenoviral vector with an AAV vector to achieve the predictable result of treating the cancer in the subject.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

13.	Claims 1-6, 11, 13, 17, 26-29, 32-37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea1 taken with each Barnea2, Qi et al., Hong et al., and Tang et al., in further view of Naso et al. (BioDrugs, 1 July 2017, 31: 317-334)
	The teachings of Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. are applied as above for claims 1-3, 5, 6, 11, 13, 17, 26, 32-34, and 40.  Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. do not teach administering an AAV-based virus-like particles (claims 4, 27-29, and 35-37).  Naso et al. teach recombinant AAV-based VLPs lacking the AAV genes for safe gene therapy; the VLP contain the AAV capsid encapsulating a therapeutic DNA flanked by the AAV ITRs and are capable of delivery to the nucleus (see Abstract; p. 318, paragraph bridging columns 1 and 2).  Naso et al. teach obtaining the VLP by introducing the ITR-flanked therapeutic DNA and a plasmid encoding the AAV capsid into a producer cell such as to encapsulate the ITR-flanked therapeutic DNA within the AAV capsid (claim 31) (see p. 322, column 1).  One of skill in the art would have found obvious to modify Barnea1, Barnea2, Qi et al., Hong et al., and Tang et al. by replacing the adenoviral vector with a VPL to achieve the predictable result of safely treating the cancer in the subjects.  By doing so, one if skill in the art would have used a third expression cassette encoding the AAV capsid (claim 25).
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

14.	No claim is allowed.  Claims 15, 16, and 18 are free of prior art because the prior art does not teach SEQ ID NOs: 18, 19, 21, 23, and 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633